DETAILED ACTION

	Claims 1 – 20, which are currently pending, are fully considered below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites a “computer readable medium,” along with a “computer readable program.” It is unclear if applicant is claiming the medium or the program. 
Accordingly, dependent claims 12 – 20 are rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Min Soo Kang et al. (U.S. Patent Publication 20130282599).

With respect to claims 1 and 11, Kang teaches:
receiving a set of target conflict citations from a database (see paragraphs [0281], [0503], [0360], Fig. 5, and Fig. 53, where a patent set, or prior art set is received);
generating a first data set based on the conflict citations (see paragraph [0360] and Fig. 53, where a patent set, or prior art set is received) (Note: it is unclear what the difference is between receiving a set and generating a set, if there is a difference);
decorating the first data set with one or more features from the set of target conflict citations (see paragraph [0462], where a feature may be a similarity score);

training multiple data models using the training data set to identity one or more conflict citations (see paragraph [0360] and Fig. 53, where models are trained);
selecting a data model from the multiple data models (see paragraph [0394], where an evaluation model is generated);
receiving a search document (see paragraph [0453], where a search result is received);
	generating a data set of potential prior art documents related to the received search document (see paragraph [0503], where an object patent set is generated);
generating, by the selected data model, a ranked list of potential conflict citations based on the potential prior art (see paragraph [0503], where a citation patent set is generated (potential citations), also see paragraph [0360] and Fig. 53, where a patent, or prior art prediction model is generated); and
outputting the ranked list (see paragraph [0404], where a weighted patent list is output).

    PNG
    media_image1.png
    640
    449
    media_image1.png
    Greyscale



With respect to claims 2 and 12, Kang teaches:
wherein the first data set comprises one or more pairs of target application and candidate prior art documents (see paragraph [0346], where pairs, or results, are provided in a list).

With respect to claims 3 and 13, Kang teaches:
identifying positive training cases (see paragraph [0346], where pairs, or results, are provided in a list); and 
identifying negative training cases (see paragraph [0331], where non – dispute patents are identified in the training set).

With respect to claims 4 and 14, Kang teaches:
wherein positive training cases include pairs of target applications and candidate prior art that are identified in the target conflict citations (see paragraph [0346], where pairs, or results, are provided in a list).

With respect to claims 5 and 15, Kang teaches:
wherein negative training cases include pairs of target applications and candidate prior art that are not identified in the target conflict citations (see paragraph [0331], where non – dispute patents are identified in the training set).

With respect to claims 6 and 16, Kang teaches:
wherein, training multiple data models includes creating and comparing multiple classification models (see paragraph [0336], where training models uses classification models).

With respect to claims 7 and 17, Kang teaches:


With respect to claims 8 and 18, Kang teaches:
creating an ensemble data set (see paragraph [0377], where an ensemble learning method is created).

With respect to claims 9 and 19, Kang teaches:
wherein the one or more features include a score (see paragraph [0462], where a feature is a similarity score).

With respect to claims 10 and 20, Kang teaches:
wherein the set of conflict citations are based on at least one of semantic similarity, syntactic similarity, knowledge graph connections, or structure similarity (see paragraph [0500], where patents with similar structural elements are identified).


Conclusion/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRIA Y BROMELL whose telephone number is (571)270-3034.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEXANDRIA Y BROMELL/Primary Examiner, Art Unit 2167                                                                                                                                                                                                        February 12, 2021